Case 18-09108-RLM-11     Doc 98   Filed 12/19/18   EOD 12/19/18 17:11:38   Pg 1 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

IN RE:

USA GYMNASTICS,                               CASE NO. 18-09108 RLM 11

         Debtor.

      NOTICE OF APPOINTMENT OF CO-CHAIRPERSONS FOR THE
     ADDITIONAL TORT CLAIMANTS COMMITTEE OF SEXUAL ABUSE
                          SURVIVORS

      Nancy J. Gargula, United States Trustee, pursuant to 11 U.S.C. §

1102(a) hereby notifies the Court that the members of the Additional Tort

Claimants Committee of Sexual Abuse Survivors in the above captioned cause

have selected the following committee members as the Co-Chairpersons of the

Committee:



                             Tasha Schwikert-Warren
                          c/o Kevin Boyle & Jesse Creed
                            Panish, Shea & Boyle LLP
                        11111 Santa Monica Blvd., Ste. 700
                              Los Angeles, CA 90025
                    tashaschwikertusagspecialcomm@gmail.com

                                   Sarah Klein
                              c/o Manvir S. Grewal
                             2290 Science Parkway
                               Okemos, MI 48864
                             kleinsarahg@gmail.com

                               Rachel Denhollander
                     c/o Stephen R. Drew/Adam C. Sturdivant
                              Drew, Cooper & Anding
                           80 Ottawa Ave., NW Ste. 200
                             Grand Rapids, MI 49503
                             rjd.requests@gmail.com
Case 18-09108-RLM-11   Doc 98   Filed 12/19/18   EOD 12/19/18 17:11:38   Pg 2 of 3




                                      Respectfully Submitted,

                                      Nancy J. Gargula
                                      UNITED STATES TRUSTEE

                                By: /s/ Laura A. DuVall
                                    Laura A. DuVall
                                    Trial Attorney
                                    U.S. Department of Justice
                                    Office of the United States Trustee
                                    101 W. Ohio Street, Suite 1000
                                    Indianapolis, IN 46204
                                    Tel. (317) 226-6101
                                    Fax (317) 226-6356
                                    Laura.DuVall@usdoj.gov




                                       2
 
Case 18-09108-RLM-11     Doc 98   Filed 12/19/18   EOD 12/19/18 17:11:38   Pg 3 of 3




                          CERTIFICATE OF SERVICE

        I hereby certify that on December 19, 2018, a copy of the foregoing was
filed electronically. Notice of this filing will be sent to the following parties
through the Court’s Electronic Case Filing System. Parties may access this
filing through the Court’s system.

Deborah Caruso      dcaruso@rubin-levin.net, dwright@rubin-levin.net,
jkrichbaum@rubin-levin.net, atty_dcaruso@bluestylus.com
Adam L. Kochenderfer      akochenderfer@wolfsonbolton.com
Ronald J. Moore     Ronald.Moore@usdoj.gov
Dean Panos     dpanos@jenner.com
Amanda Koziura Quick       amanda.quick@atg.in.gov,
Darlene.Greenley@atg.in.gov
Melissa M. Root    mroot@jenner.com, wwilliams@jenner.com
James I. Stang    jstang@pszjlaw.com
Catherine L. Steege    csteege@jenner.com, mhinds@jenner.com,
thooker@jenner.com
Meredith R. Theisen     mtheisen@rubin-levin.net,
atty_mtheisen@bluestylus.com, mralph@rubin-levin.net



       I further certify that on December 19, 2018, a copy of the foregoing was
mailed by first-class U.S. Mail, postage prepaid, and properly addressed to the
following:


None

                                        /s/ Laura A. DuVall
                                        Laura A. DuVall
                                        Trial Attorney




                                         3
 
